Citation Nr: 1329578	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  11-24 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1974 to February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2011 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2012, the 
Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The new and material evidence 
issue on appeal was adequately explained to him and the 
submission of evidence which he may have overlooked and 
which would be advantageous to his position was suggested.  
See 38 C.F.R. § 3.103(c) (2012). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the Department of Veterans Affairs Regional Office.  VA 
will notify the appellant if further action is required on 
his part.


FINDINGS OF FACT

1.  A September 2005 Board decision found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for PTSD; the Veteran was properly 
notified of the decision but did not appeal.

2.  Evidence added to the record since the September 2005 
Board decision does raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence was received and the claim for 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires 
the presentation of a special type of evidence-evidence that 
is both new and material.  

The terms "new" and "material" have specific, technical 
meanings that are not commonly known to VA claimants.  
Because these requirements define particular types of 
evidence, when providing notice of the duties to notify and 
assist claimants in substantiating a claim it is necessary, 
in most cases, for VA to inform claimants seeking to reopen 
a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  The Veteran 
was provided notice as to these matters by correspondence 
dated in December 2010.  

New and Material Evidence Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2012).  

That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
With chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  If there is no showing 
of a resulting chronic condition under 38 C.F.R. § 3.309(a) 
during service, then the theory of continuity of 
symptomatology after service cannot be used to establish 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
has held, however, that evidence that is merely cumulative 
of other evidence in the record cannot be new and material 
even if that evidence had not been previously presented to 
the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether received evidence meets 
the definition of new and material evidence, the Board 
should take cognizance of whether that evidence could, if 
the claim were reopened, reasonably result in substantiation 
of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In this case, a September 2005 Board decision denied 
entitlement to service connection for PTSD.  It was noted 
that the evidence did not demonstrate the Veteran had served 
in the Republic of Vietnam nor that probative evidence 
demonstrated a diagnosis of PTSD was related to a verified 
event in service.  The Veteran was notified of the decision, 
but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1100 (2012).  

The evidence added to the record since the September 2005 
decision includes the Veteran's statements and testimony in 
support of his claim, private treatment records, and VA 
treatment reports.  At his personal hearing in August 2012 
he reiterated his claims that he had served in Vietnam from 
January 1975 to June 1975 and asserted that his psychiatric 
problems began as a result of an incident involving a young 
girl who was injured when he ran into her while riding his 
motorcycle at home on leave in December 1975.  The Veteran's 
involvement in the accident is documented by available state 
court records.  VA treatment records obtained since 
September 2005 include a February 2005 report relating 
"some" of the Veteran's PTSD to experiences in Vietnam which 
are inherently not credible based upon the available record, 
but also to his motorcycle accident. 

Based upon the evidence of record, the Board finds that the 
evidence received since the September 2005 Board decision is 
neither cumulative nor redundant of the evidence of record 
and raises a reasonable possibility of substantiating the 
claim.  The February 2005 VA examiner's finding that "some" 
of the Veteran's PTSD may be attributable to a motorcycle 
accident during active service must be presumed to be 
credible for the purpose of deciding whether evidence is new 
and material.  Therefore, the claim must be reopened. 




ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for PTSD; to this extent 
the appeal is granted.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  
VA's duty to assist requires reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim and in claims for disability compensation requires 
that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that an initial claim of entitlement 
service connection for PTSD should also be read as including 
other psychiatric disorder diagnoses reasonably raised by 
the symptoms described and all information obtained in 
support of the claim.  Although the Veteran's claim was 
originally limited to PTSD, as the claim has been reopened 
VA's adjudication should include consideration of all 
indicated acquired psychiatric disorders.

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred. . . ." 38 
C.F.R. § 3.304(f) (2012).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association 's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD. 

The Board notes that the available service records do not 
indicate the Veteran served in Vietnam; however, the 
Veteran's involvement in a motorcycle accident involving 
injures to a young girl in December 1975 is documented by 
state court records.  Although the February 2005 VA 
examiner's opinion relates "some" of the Veteran's PTSD to 
this motorcycle accident, the report indicates the opinion 
was also based, at least in part, upon the Veteran's report 
of service in Vietnam which is not verified.  In light of 
the inconsistent evidence of record, the Board finds that 
additional development is required prior to appellate 
review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Request that the Veteran provide 
the names, addresses, and approximate 
dates of treatment of all medical care 
providers, VA and non-VA, who provided 
any treatment pertinent to the issue 
remaining on appeal.  After the Veteran 
has signed the appropriate releases, 
any indicated records should be 
obtained and associated with the claims 
folder.  

Appropriate efforts must be taken to 
obtain pertinent VA treatment records, 
unless further efforts would be futile.  
All efforts to procure records should 
be documented in the file.  If any 
records identified by the Veteran 
cannot be obtained he should be 
provided a notice to (a) identify the 
specific records VA is unable to 
obtain; (b) briefly explain the efforts 
made to obtain those records; (c) 
describe any further action to be taken 
by VA with respect to the claim; and 
(d) explain that he is ultimately 
responsible for providing the evidence.

2.  Following completion of the above, 
schedule the Veteran for an appropriate 
VA examination for an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that a present acquired psychiatric 
disorder, to include PTSD, was incurred 
as a result of service or a verified 
event during active service.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.  The 
examiner's attention is directed to a 
VA report, dated in February 2005, 
relating "some" of the Veteran's PTSD 
to his inservice motorcycle accident.  
The examiner should express his/her 
agreement/disagreement with this 
opinion.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue remaining on 
appeal should be reviewed with 
consideration of all evidence of 
record.  If the benefit sought remains 
denied, the Veteran and his attorney 
should be furnished a supplemental 
statement of the case and should be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


